                          Case 1:15-cv-05273-KMW-SLC Document 448 Filed 08/14/19 Page 1 of 2

                                          WINGATE, KEARNEY & CULLEN, LLP
RICHARD J. CEA                                       ATTORNEYS AND COUNSELLORS            GEORGE W. WINGATE (1864-1928)
CLAIRE STEINMAN *                                           ESTABLISHED IN 1864           KEVIN M. KEARNEY (1978-2015)
JOHN M. KURKEMELIS                                      45 MAIN STREET - SUITE 1020       HENRY J. CULLEN (1864-1898)
                                                      BROOKLYN, NEW YORK 11201-1032
                                                         TELEPHONE (718) 852-5900
KRISTIN L. WILLIAMS                                       FACSIMILE (718) 852-8168        LONG ISLAND OFFICE
                                                                                          445 BROAD HOLLOW ROAD
                                                                                          SUITE400
OF COUNSEL:                                                                               MELVILLE, NEW YORK 11747
                                                                                          TELEPHONE (631) 694-5500
PETER N. ZOGAS
JENNIFER ARDITI
KREUZA GANOLLI *

           *ALSO ADMITTED IN NEW JERSEY

                                                                                           August 13, 2019

     VIAECF
     United States District Court
     Southern District of New York
     Hon. Laura Taylor Swain
     500 Pearl Street, Court room 17C
     New York, New York 10007

     Re:                       Elisa W. et al. v. The City of New York, et al.
                               Index No.: 15 CV 5273-LTS-HBP

     Dear Judge Swain,

                     This office represents the foster care agency Coalition for Hispanic Family Services
     (hereinafter, "CHFS"). CHFS was subpoenaed to testify and did so under a Protective Order which guaranteed
     their confidentiality.

                    Counsel for Plaintiff has made this office aware of the Court's Order dated July 30, 2019 which
     will make certain excerpts of testimony unsealed as of August 14, 2019. This office did not consent to the
     testimony being available for public use. Counsel has also indicated that they no longer wish to use most of
     the testimony previously indicated, but only one excerpt portion.

                    As such, we are writing to object to the portions of testimony given by CHFS becoming
     unprotected after August 14, 2019. We ask that these portions remain under seal for any and all future
     purposes, or until a new motion is brought seeking their public use, at which time we will make objections
     again. Upon review of the Lugosch v. Pyramid Co., 435 F.3d 110, this matter does not apply to support this
     instant unused testimony at issue, and may consider a countervailing interest in privacy for the portion which
     lS.


                    As far as this office can ascertain, the testimony herein disputed is not being used for purposes
     of determining the outcome of a dispositive motion, which is the compelling interest cited in Lugosch. While
     this office made multiple requests to review the document wherein consent is being requested to use such
     testimony, we have never received a response on this or copies of any documents.

                    After counsel made this office aware that they had decided to file the document under seal, a
     review of PACER seems to indicate that the document is a motion to certify classes. This is not testimony
     being used to adjudicate the outcome of this matter. Therefore, this testimony does not bear weight on a
     decision which affects the decision on this matter, only on an organizational function of certifying classes.
     Lugosch is clear that the reason judicial documents have a strong presumption of access is due to the public's
            Case 1:15-cv-05273-KMW-SLC Document 448 Filed 08/14/19 Page 2 of 2



right of access "based on the need for federal courts to have a measure of accountability and for the public to
have confidence in the administration of justice." Id, at 21.

                   This testimony is not being used in this instant document toward the dispositive administration
of justice. It is improper to support the removal of protection for confidential statements under this analysis as
the unused testimony does not even qualify as a judicial document. Therefore the idle testimony is not relevant
to the performance of the judicial function or useful in the judicial process as it is not being considered in the
outcome of this lawsuit. It therefore holds no value toward a material issue in the exercise of this Court's
judicial powers, and thus there is no weight toward a presumption of access.

               Lu gosch also states that, if the Court determines that a presumption of access attaches, it must
then consider competing considerations. For the testimony which is still being utilized, it is imperative to
consider one such countervailing factor cited in Lugosch- the privacy interest of those resisting disclosure.
CHFS is a foster care agency which relies upon its relationships with its clients who believe they are assured
confidences in all respects. CHFS agreed to cooperate with this subpoena only because it was guaranteed that
any statements would remain confidential. Had CHFS known that this promised protection would later be
taken reneged, there would have been a motion to quash. Trusting that this confidentiality eliminated the need
to be concerned, so to now remove the protection not only robbed them of their opportunity to move to quash
such, but amounts to what can only be deemed as trickery.

                The Court should find that there is a compelling interest for the judicial process to honor the
confidential protection. If Orders of Protection are not honored, this will chill any witness's trust and comfort
with cooperating in such depositions, and will become a barrier to obtaining truthful and full testimony as well
as a barrier to reaching expedient agreements to cooperate in the future. Demonstrating that an Order of
Protection is not a guarantee will only necessitate the need to move to quash every subpoena offered with
confidential protections, as this no longer is a true agreement of protection.

                 The privacy concern herein is that CHFS gave testimony that they were not comfortable to
give, but did so in respect of and in the interests of justice and the judicial process, with the promise of
confidence. It is similar to an employee whose deposition is taken with respect to their current employer. It is
a delicate situation wherein they have to trust in their given protections so that they can feel safe to be fully
truthful and still able to return to their job without fear ofretaliation. CHFS relies on their contracts with ACS
to survive as a foster care agency. It is not fair or prudent to set the precedent that honest testimony under oath
will later be used to harm or interfere with the agency's business or any other non-party witness.

                While this office understands the policy and law relied upon under the standards of Lugosch, it
is simply inapplicable to this particular set of facts and circumstances for the unused testimony, and
countervailing privacy interest outweighs the need for public access on the portion which is used. CHFS is
requesting that any and all testimony which will lose protection as of August 14, 2019 under the Order dated
July 30, 2019 remain under seal. There is no reason to provide public access to any portions of sensitive and
confidential testimony which are not being considered by the Court in adjudicating this matter. Removing
protection only serves to provide opportunity to harm the relationship of the non-party witness CHFS with the
City, and jeopardize the contracts in which they depend on upon. It also serves to harm any future cooperation
in this matter or any others that may come in the future. In the event that the Court determines that the
testimony used in the document will not retain confidentiality, it is requested that the unused portions remain
confidential.
                                                               ,
                                                               ��ct�lly,
                                                          J
                                                          �:wiiliams
Cc. all counsel by ECF
